Citation Nr: 0427545	
Decision Date: 10/05/04    Archive Date: 10/12/04

DOCKET NO.  03-20 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for exposure to 
ionizing radiation.  

3.  Entitlement to service connection for left ear hearing 
loss, including due to exposure to ionizing radiation.

4.  Entitlement to service connection for allergic rhinitis, 
including due to exposure to ionizing radiation.



REPRESENTATION

Appellant represented by:	AMVETS




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from December 1945 to 
June 1949.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision of the Reno, 
Nevada, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that, in relevant part, denied service 
connection for PTSD; denied service connection for exposure 
to ionizing radiation; denied service connection for left ear 
hearing loss, including due to exposure to ionizing 
radiation; and denied service connection for allergic 
rhinitis, including due to exposure to ionizing radiation.  

The veteran submitted additional evidence directly to the 
Board at his personal hearing before the undersigned Veterans 
Law Judge at the RO in January 2004, with a waiver of RO 
review in accordance with 38 C.F.R. § 20.1304 (2003).  
Additional evidence received subsequent to the January 2004 
hearing is deemed not pertinent to the issues either 
dismissed or adjudicated on the merits herein.

The issues of entitlement to service connection for PTSD and 
left ear hearing loss, including due to exposure to ionizing 
radiation are addressed in the REMAND below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, D.C.




FINDINGS OF FACT

1.  On January 29, 2004, prior to the promulgation of a 
decision in the appeal on the issue, the veteran informed VA 
that a withdrawal of the appeal of the issue of entitlement 
to service connection for exposure to ionizing radiation was 
requested.  

2.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duties to inform and assist have been met. 

3.  The veteran participated in the occupation of Nagasaki, 
Japan.

4.  The veteran was not treated for allergic rhinitis in 
service.  

5.  There is no competent, medical evidence showing that the 
veteran's currently diagnosed allergic rhinitis is related to 
his active military service, including exposure to ionizing 
radiation; it is not presumed to be due to exposure to 
ionizing radiation; and it is not a radiogenic disease.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the veteran on the issue of service connection for exposure 
to ionizing radiation have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 
20.204(b), (c) (2003).  

2.  Allergic rhinitis was not incurred in or aggravated by 
active service, and may not be presumed to be due to exposure 
to ionizing radiation.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 1137, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309(d), 3.311 (2003).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection for Exposure to Ionizing Radiation

In March 2003, the RO issued a rating decision that, in 
relevant part, denied the veteran's claim for service 
connection for exposure to ionizing radiation.  The veteran 
timely perfected an appeal to the Board on this issue in July 
2003.  However, at a personal hearing before the undersigned 
Veterans Law Judge at the RO in January 2004, the veteran 
testified and requested that his appeal on this issue be 
withdrawn, acknowledging that service connection could only 
be granted for a specific disability that occurred due to the 
radiation exposure rather than just for the exposure itself.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may also 
be withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) 
(2003).  Withdrawal may be made by the appellant or by his or 
her authorized representative.  38 C.F.R. § 20.204(c) (2003).  
Since the veteran's testimony from the January 2004 hearing 
was transcribed, he has properly withdrawn his appeal on the 
issue of entitlement to service connection for exposure to 
ionizing radiation.  Hence, there remains no allegations of 
error of fact or law on this issue for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal on this issue and it is 
dismissed without prejudice.  

II.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This law eliminated 
the concept of a well-grounded claim, and redefined the 
obligations of VA with respect to the duties to notify and to 
assist claimants in the development of their claims.  First, 
VA has a duty to notify the appellant and her representative, 
if represented, of any information and evidence needed to 
substantiate and complete a claim.  See 38 U.S.C.A. §§ 5102 
and 5103 (West 2002).  In this regard, VA will inform a 
claimant of which information and evidence, if any, that she 
is to provide and which information and evidence, if any, VA 
will attempt to obtain.  VA will also request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103A (West 2002). 

VA issued regulations to implement the VCAA in August 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  

Duty to Notify

A VA letter issued in September 2002 apprised the veteran of 
the information and evidence necessary to substantiate the 
claim for service connection for allergic rhinitis, including 
due to exposure to ionizing radiation, which information and 
evidence, if any, that he was to provide, and which 
information and evidence, if any, VA will attempt to obtain 
on his behalf.  He was also requested to provide any evidence 
in his possession that pertained to the claim.  A similar 
letter was sent to the veteran in December 2003.  
Additionally, the letter listed all the evidence that was 
currently of record and asked him to identify any outstanding 
evidence so that it could be associated with his file.  As 
such, the Board finds that the correspondence satisfied VA's 
duty to notify the veteran as required by Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), 38 U.S.C.A. § 5103, and 
38 C.F.R. § 3.159.  

It is noted that a recent case of the United States Court of 
Appeals for Veterans Claims (Court) held that compliance with 
38 U.S.C.A. § 5103 required that the VCAA notice requirement 
be accomplished prior to an initial unfavorable determination 
by the agency of original jurisdiction.  See Pelegrini v. 
Principi, No. 01-944 (U.S. Vet. App. June 24, 2004) 
(Pelegrini II).  Here, the veteran's claim for service 
connection for allergic rhinitis, including due to exposure 
to ionizing 


radiation, was denied in March 2003 and the VCAA letter was 
sent in September 2002.  Therefore, there has been no 
Pelegrini II violation with regard to the timing of the VCAA 
notice.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  

In the present case, the veteran was initially advised to 
submit any evidence in his possession that pertain to his 
claims in a September 2002 letter.  Subsequently, in a 
December 2003 letter, he was again advised of the evidence 
that was required to substantiate his claims for service 
connection, and asked to identify any outstanding evidence 
that could be obtained in support of those claims.  The 
letter advised the veteran of the evidence that was currently 
of record, and again advised him of the division of 
responsibilities between the parties in obtaining evidence.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Since this has been accomplished, the Board finds that all 
due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996).  

Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, his service personnel 
records, a response from the Defense Threat Reduction Agency, 
and his VA treatment reports.  Additionally, he was afforded 
the opportunity to testify at a personal hearing before the 
undersigned Veterans Law Judge at the RO in January 2004.  
The Board has carefully reviewed the veteran's statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also reviewed the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the issue on appeal.  
Essentially, all available evidence that could substantiate 
the claim that has been addressed herein has been obtained.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent the issue addressed in this decision.  

III.  Service Connection for Allergic Rhinitis, including due 
to
Exposure to Ionizing Radiation

The veteran has filed a claim for service connection for 
allergic rhinitis, and he has alleged that it is due to 
exposure to ionizing radiation in service.  

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  To establish 
service connection for a disability, a claimant must submit 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).  Where the determinative 
issue involves a medical diagnosis, competent medical 
evidence is required.  This burden may not be met by lay 
testimony because laypersons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

If there is no evidence of a chronic condition during 
service, or an applicable presumptive period, then a showing 
of continuity of symptomatology after service is required to 
support the claim.  38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  Savage v. 
Gober, 10 Vet. App. 488, 495-498 (1997).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for a disorder which is claimed to be 
attributable to radiation exposure during service can be 
accomplished in three different ways.  Ramey v. Brown, 9 Vet. 
App. 40, 44 (1996), affirmed at 120 F.3d. 1239 (Fed. Cir. 
1997).  First, there are 15 types of cancer which will be 
presumptively service-connected.  See 38 U.S.C.A. § 1112(c); 
38 C.F.R. § 3.309(d).  

Second, as noted above, direct service connection can be 
established by "show[ing] that the disease or malady was 
incurred during or aggravated by service, a task which 
includes the difficult burden of tracing causation to a 
condition or event during service."  See Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Third, 38 C.F.R. § 3.311(b) includes a list of "radiogenic 
diseases" which may be service-connected provided that 
certain conditions specified in that regulation are met.  The 
regulation states that, if the veteran was involved in a 
radiation-risk activity, and he has one of the radiogenic 
diseases included in the list, the case will be referred to 
the Under Secretary for Benefits for review as to whether 
sound scientific medical evidence supports the conclusion 
that it is at least as likely as not that the veteran's 
disease resulted from radiation exposure during service.  
However, if he does not have a listed radiogenic disease, the 
veteran is required to cite or submit competent scientific or 
medical evidence that the claimed condition is a radiogenic 
disease.  38 C.F.R. § 3.311(b)(4).  

A December 1998 letter from the Defense Threat Reduction 
Agency, received in October 2002, confirmed that the veteran 
participated in the occupation of Nagasaki, Japan, during the 
period from August 1945 to July 1946.  Hence, it has been 
established that he participated in a radiation-risk 
activity.  See 38 C.F.R. § 3.309(d)(3)(ii).  However, the 
veteran  has not been diagnosed with one of the 15 cancers 
that are presumptively service-connected under 38 C.F.R. 
§ 3.309(d).  

Additionally, the veteran has not been diagnosed with one of 
the radiogenic diseases listed in 3.311.  Furthermore, the 
veteran has not cited to or submitted competent scientific or 
medical evidence that allergic rhinitis is a radiogenic 
disease.  Consequently, further development under 38 C.F.R. 
§ 3.311 is not required.  

Nevertheless, the veteran may still establish service 
connection for allergic rhinitis if he can show that it began 
in service or is causally related to some other aspect of his 
military service.  The veteran's service medical records do 
not show any treatment for, or a diagnosis of allergic 
rhinitis.  Upon VA respiratory examination in January 2003, 
the veteran gave a history of developing a stuffy, runny 
nose, postnasal drip, runny eyes, and congestion 
approximately four years ago.  He had been taking 
antihistamines with significant relief.  An X-ray did not 
show any evidence of sinusitis.  After a clinical evaluation, 
he was diagnosed with allergic rhinitis.  However, the 
examiner did not relate this condition to the veteran's 
military service.  Without competent medical evidence linking 
the condition to service, service connection may not be 
granted.  

To the extent that the veteran offers his own opinion that 
his currently diagnosed allergic rhinitis is related to his 
active military service, including exposure to ionizing 
radiation, the Board notes that his opinion is not probative 
on the issue.  Lay persons, such as the veteran, are not 
qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of a disability.  Espiritu, supra.  Based on the record, the 
Board concludes that the preponderance of the evidence is 
against the veteran's claim for service connection for 
allergic rhinitis, including due to exposure to ionizing 
radiation.  Therefore, service connection for that disability 
must be denied.  See Gilbert, supra.  




ORDER

The appeal on the issue of entitlement to service connection 
for exposure to ionizing radiation is dismissed.  

Service connection for allergic rhinitis, including due to 
exposure to ionizing radiation, is denied.  


REMAND

In order for service connection to be awarded for PTSD, three 
elements must be present:  (1) a current medical diagnosis of 
PTSD; (2) credible supporting evidence that the claimed in-
service stressor(s) actually occurred; and (3) medical 
evidence of a causal nexus between current symptomatology and 
a claimed in-service stressor.  See 38 C.F.R.§ 3.304(f).  
With respect to the second element, if the evidence shows 
that the veteran engaged in combat and he is claiming a 
combat related stressor, no credible supporting evidence is 
required.  Id., Doran v. Brown, 6 Vet. App. 283 (1994).  A 
veteran's testimony, by itself, cannot, as a matter of law, 
establish the occurrence of a non-combat stressor.  Dizoglio 
v. Brown, 9 Vet. App. 163, 166 (1996).  

The veteran has reported that he was awarded the Combat 
Action Ribbon, which is considered conclusive evidence of 
combat.  However, his service records do not confirm that he 
was awarded that citation; rather, he applied for it.  He has 
been diagnosed with PTSD based on a recited history of his 
claimed stressors; but these stressors have not been 
verified.  The Board finds that consistent with VA's duty to 
assist the veteran in the development of his claim, as well 
as current case law, an attempt to verify the veteran's 
claimed stressors must be made.  

With regard to the claim for service connection for left ear 
hearing loss, the Board notes that this condition is also not 
considered a radiogenic disease.  However, the veteran's 
service records indicate that he served as a Rifleman.  
Accordingly, it should be ascertained whether he has left ear 
hearing loss by VA standards as a result of his exposure to 
noise in service.  

Accordingly, this appeal is REMANDED to the RO for the 
following development:  

1.  The RO should obtain the names and 
addresses of any medical care providers 
who have treated the veteran for PTSD 
and/or left ear hearing loss since June 
2003.  After securing any necessary 
release, the RO should assist the veteran 
in obtaining such records.  

2.  The RO should review the entire 
claims file, including the veteran's 
previous statements of stressors, and any 
additional information obtained pursuant 
to this remand, and prepare a summary of 
all his claimed stressors.  In 
particular, the summary should include 
the following stressor event:  a jeep 
ambush in Hinsho, China, on April 4, 1947 
which resulted in five killed in action 
and 17 wounded in action.  

3.  This summary, a copy of the veteran's 
DD 214, personnel file, and all 
associated documents should be sent to 
the Commandant of the Marine Corps 
Headquarters United States Marine Corps 
MMSB10, 2008 Elliot Road, Suite 201, 
Quantico, VA 22134-5030.  The Commandant 
should be asked to provide any available 
information which might corroborate any 
of the veteran's alleged in-service 
stressors, including operational orders 
and other pertinent reports pertaining to 
the veteran's units.  

4.  If any of the veteran's stressors are 
corroborated, he should be scheduled for 
a VA psychiatric examination.  The claims 
folder should be made available to the 
examiner.  The RO should advise the 
examiner of the stressors that have been 
deemed verified by VA.  After a thorough 
examination and review of the claims 
file, the examiner should provide an 
opinion as to whether the veteran has 
PTSD as a result of a verified stressor.  

5.  The veteran should be scheduled for a 
VA audiology examination to ascertain 
whether he has left ear hearing loss by 
VA standards and if so, the etiology of 
that hearing loss.  The claims folder 
should be made available to the examiner.  
After a thorough examination and a review 
of the claims file, including the service 
medical records, the examiner should 
indicate for the record whether it is at 
least as likely as not that any currently 
diagnosed left ear hearing loss is 
related to the veteran's military 
service, including any acoustic trauma he 
experienced as a Rifleman.  The examiner 
should provide a thorough explanation for 
the opinion provided.  

6.  Upon completion of the above, and any 
development as may be subsequently 
indicated by any responses received, the 
claims for service connection for PTSD 
and left ear hearing loss, including due 
to exposure to ionizing radiation should 
be re-adjudicated.  If either of the 
determinations remains adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case and be afforded the applicable 
time to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified; however, he has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



